Citation Nr: 1511053	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-06 736	)	DATE
	)
	)


THE ISSUE

Whether a September 27, 1993 decision of the Board of Veterans' Appeals should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Idaho Division of Veterans Services

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

 The Veteran had active service from April 1984 to April 1985. He had additional military service with the Army National Guard, to include a period of active duty for training (ACDUTRA) from December 1977 to April 1978.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a September 1993 Board decision.  

In his March 2014 statement (pages 37, 39), he also wrote that he has "requested reconsideration to no avail with no response what so ever from the RO.  No acknowledgement, response, law cited in their denial.  Just silence. For a long time ...."  He cited to 38 C.F.R. § 19.11.  The Board notes that reconsideration of an RO under § 19.11 is not available as that section provides for reconsideration only of Board decisions.  In this regard, he submitted a motion for reconsiderations of the September 1993 Board decision.  The Board denied the motion for reconsideration in May 1994.  

(The Board is separately issuing a decision addressing six claims also in appellate status now before the Board (involving entitlement to service connection, compensation under 38 U.S.C.A. § 1151, and total disability rating based on individual unemployability due to service-connected disability (TDIU).)


FINDINGS OF FACT

1.  In the September 27, 1993 decision, the Board denied 12 issues. 

2.  The Veteran appealed the Board's September 27, 1993 decision to the United States Court of Veterans Appeals (now known as the Court of Appeals for Veterans Claims (CAVC or Court)).  

3.  The Court affirmed the Board's decision as to eight of the issues decided; the Veteran abandoned four of the issues decided by the Board.  

4.  The Board's September 27, 1993 decision correctly applied the statutory and regulatory provisions extant at that time where it denied service connection for a right hand disorder, eczema, or cerebral arteriosclerosis, and any error in the Board's decision in considering the correct facts or incorrectly applying the statutory and regulatory provisions, as they were known at the time, was not outcome determinative.  


CONCLUSION OF LAW

The claimant's motion for revision of the September 27, 1993 Board decision does not set forth grounds for revising of the Board decision on the basis of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that a September 27, 1993 Board decision should be revised or reversed on the grounds of CUE.  That Board decision denied 12 claims:

1.  Whether clear and unmistakable error was committed in the regional office's Administrative Decision of May 16, 1986, that determined that the injury sustained to the left side of the veteran's face on February 28, 1985, was in the line of duty and not the result of his willful misconduct.

2.  Whether clear and unmistakable error was committed in the regional office's rating decision in June 1986 that established service connection for residuals of an injury to the left side of the face with depressive fracture of the left zygoma.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a chronic headache disorder.

5.  Entitlement to service connection for residuals of fractures of both legs.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a right hand disorder.

9.  Entitlement to service connection for chronic bronchitis.

10.  Entitlement to service connection for eczema.

11. Entitlement to service connection for cerebral arteriosclerosis.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability.

The Veteran appealed the Board's September 1993 decision to the Court.  The Court affirmed the Board's decision as to issues 1-4, 6-7, 9, and 12.  Because the Court affirmed the Board decision on those issues, the Board is now precluded from further addressing those CUE allegations.  See 38 C.F.R. § 20.1400(b)(2) (2014); Cacciola v. Gibson, 27 Vet. App. 45, 59 (2014).

However, the CAVC decision deemed abandoned issues 5, 8, 10, and 11.  Therefore, those four issues are still subject to collateral attack via a CUE motion, and the Board will proceed accordingly.  See id.  

I.  Arguments of the Movant

In an August 2014 statement, the Veteran detailed his CUE arguments.  

Primarily, the Veteran's August 2014 motion sets forth his arguments for why he feels the Board's decision is clearly and unmistakably erroneous as it regards the issues involving the line of duty and willful misconduct determination.  Because that matter was finally decided by the Court, the Board cannot further consider those arguments.  Otherwise, the line of duty/willful misconduct issue is not intertwined not relevant to the issues abandoned at the Court level.  Therefore, his arguments have no bearing on those issues.  

Aside from those arguments, the Veteran generally set forth allegations that there was CUE because the Board "fail[ed] to consider pertinent evidence in the record before it" including evidence that was "actually before the AOJ or which was deemed to have been before the AOJ under the constructive-notice rule of Bell."  

For purposes of resolving his motion, the Board will assume that, as a threshold matter, the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).

Finally the Board finds that the record is complete so no referral is necessary to ensure completeness of the record.  See 38 C.F.R. § 20.1405(e) (2014).  Moreover, the claimant was sent letters in October 2014 and November 2014 informing him that the Board had docketed his motion; the letters also directed him to those parts of Title 38 and the rules related to CUE motions.  As such, all due process has been satisfied.  Otherwise, a motion for revision of a Board decision on the basis of CUE is not a claim for benefits subject to the requirements and duties associated with 38 U.S.C. 5107(a) (imposing a duty to assist).  See 38 C.F.R. § 20.1411(d) (2013).

II. Applicable Law

A CUE motion is a collateral attack on a final Board decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  Clear and unmistakable error is established when (a) either (1) the correct facts in the record were not before the adjudicator, or (2) the statutory or regulatory provisions in existence at the time were incorrectly applied; and (b) the alleged error was "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated." Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011).  

The commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Russell, 3 Vet. App. at 313-14; see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  

Examples of situations that are not clear and unmistakable error, including (1) a changed diagnosis where a new medical diagnosis "corrects" an earlier diagnosis considered in a Board decision; (2) there was a failure to fulfill VA's duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(c).  Likewise, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

CUE is a very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). " [I]f it is not absolutely clear that a different result would have ensued," based upon the facts and law that were understood at the time of the decision, then any error that may have occurred in a final Board or RO decision is not clear and unmistakable.  Id. at 44. 

III.  Discussion

A.  Residuals of Fracture of Both Legs

The Board's decision regarding residuals of fracture of both legs is set forth on pages 19 to 20 of its decision.  The Board's analysis sequentially considered whether service connection could be established for disability in the ankles or legs.  

In its decision, as set forth on pages 19-20, the Board ultimately concluded the Veteran's claim was "not well grounded."  Initially, the Board found that "a fracture of the right femur and both ankles" were noted at entry into National Guard service in October 1977, but that the Veteran was "found to be normal on the entry examination in April 1984 for active duty."  

With specific regard to the ankles, the Board found that "no disability of the ankles has been shown to have resulted from the reported fractures of the ankles."  Second, the Board found that "there is no evidence of a fracture of the ankles during service to establish service connection on a direct basis."  Third, the Board concluded that "[w]ithout evidence of an increased in disability during service, service connection can[]not be established on the basis of aggravation."  

With specific regard to the legs, the Board acknowledged a "hamstring injury shortly after entry into service," but concluded "there is no evidence that this disorder was anything more than acute and transitory.  In support of this finding, the Board explained that that "VA medical records do not show specific treatment for the residuals of fracture of the lower extremity."  The Board concluded by finding that "[t]here is no evidence that the residuals of the fractures that occurred prior to service increased in severity during service to support service connection on the basis of aggravation."  

As pertinent, the Veteran wrote in a March 2014 statement that there was clear and unmistakable error in the Board's decision because the Board failed to consider that the "[c]onditions [were] aggravated or caused by service in the military," were "[a]ggravated due to lack of treatment," "[a]rthritis in leg, pain, due to service in military, heavy lifting," and the Board "never addressed" the "1151 issues [o]r worsening through active duty."  

The Board must find that there was not CUE in the Board's September 1993 determination.  

As an initial matter, the Board notes that the Veteran, at the time of the Board's September 1993 decision, had expressly raised an § 1151 theory of entitlement.  He raised this theory in a July 1993 brief from the Veteran's representative.  This theory of entitlement was expressly addressed by the Board on page 5 of its decision.  The Board explained that "[s]ince this issue has not been addressed by the RO, it is referred to the RO for appropriate action."  At that time, as now, it was not error for the Board to bifurcate theories of entitlement in this manner.  See, e.g., Boyd v. McDonald, 27 Vet. App. 63, 77-78 (2014).  In either event, it is simply not true that the Board "never addressed" this theory.  

Otherwise, with regard to the merits of the claim denied by the Board, the law regarding entitlement to service connection at the time of the Board's September 1993 decision, provided generally that compensation was available for "disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty."  38 U.S.C.A. § 1110.

The law also directed that  a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (1993).  

In the instant matter, the Board correctly applied the applicable law in effect at that time.  The interpretation of 38 C.F.R. § 3.304(b) was subsequently changed.  See  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOGCPREC Vet. Aff. Op. Gen. Couns. Prec. 3-2003 (July 16, 2003); 70 Fed. Reg. 23027 (May 4, 2005).  However, in Jordan v. Nicholson, the Federal Circuit specifically held that the presumption of soundness interpretation articulated in Wagner provides no recourse for appeal through a CUE claim.  401 F.3d 1296, 1298-99 (Fed. Cir. 2005); cf. Patrick v. Shinseki, 668 F.3d 1325, 1334 n.6 (Fed. Cir. 2011).  

With regard to whether the Board considered all the correct facts, there is some debate as to whether the Board properly considered whether a leg length discrepancy was a current disability resulting from the pre-service fractures.  Nonetheless, any error in this regard was not outcome determinative as it is not absolutely clear that the result would have been different.  The Board's finding that a leg length discrepancy was not a current disability resulting from service was implicit in its discussion, because the Board otherwise cited post-service VA medical records, which the Board found to show no other "specific treatment" for residuals of the fracture.  Thus, it cannot be found undebatable that the Board's decision would have been different if it had expressly-rather than implicitly-addressed the leg length discrepancy.  

Reasonable minds might disagree as to the Board's weighing of this evidence in September 1993, but it is not absolutely certain that the Board would have had to conclude by clear and unmistakable evidence that the condition did not increase in severity during service or that any increase was due to the natural progress of the disease.  Again, the standard is not whether it is reasonable to conclude that the outcome would have been different.  See King, 26 Vet. App. at 441-442.  Here, it cannot be concluded that the evidence of record was so unequivocal that the outcome would undoubtedly have been different had any error not occurred. See id.  Accordingly, CUE is not established on this issue.  

B.  Right Hand Disorder

The Board's decision regarding a right hand disorder is set forth on page 23 of its decision.  The Board's ultimate finding of fact, set forth on page 7, was that "[t]here is no evidence that the residuals of a fracture of the [Veteran's] right wrist prior to service underwent an increase in severity during service, or of any other right hand disorder during service.  On page 23, the Board explained:

There is no evidence that the residuals of the right wrist fracture that occurred prior to service increased in severity during service.  There is no evidence of trauma to the [V]eteran's right wrist during service other than his general contentions of aggravation which are not supported by the evidence.  There is no evidence of any other type of right hand disorder that occurred during service.  

In a March 2014 statement, the Veteran wrote that there was clear and unmistakable error in the Board's decision because the Board failed to consider that "[t]he pain, stiffness and arthritis I experience in them today was aggravated by military service, heavy lifting, the assault upon my person during a robbery while on active duty and left untreated due to military doctor mal[]practice, misdiagnosis.  I am currently treated by the VAMC for the stiffness, arthritis, pain in my wrist and hand," and the Board "never addressed" the "1151 issues."  

Unlike its finding regarding residuals of the claimed leg fractures, the Board correctly placed the burden of proof on the Veteran to establish aggravation.  This is because it found that a pre-service fracture of the wrist was noted at service entry in both October 1977 and March 1984.  

Accordingly, the Board did not incorrectly apply the law.  Likewise, the Board considered the correct facts, including the March 1984 entrance examination, a corresponding orthopedic examination of the wrist, plus the January 1985 separation examination, which described an "asymptomatic" wrist.  The Board also considered the Veteran's own "general contentions."  

Reasonable minds might disagree as to the Board's finding that there was no aggravation during service.  However, this is a disagreement regarding how the Board's weighed the facts considered, which is not CUE.  Moreover, it cannot be concluded that the evidence of record was so unequivocal that the claim would have been granted at the outset.  Accordingly, CUE is not established on this issue.  

C.  Eczema

The Board's ultimate finding of fact on eczema, as set forth on page 7, was that "[t]here is no evidence of a skin disorder during service."  The Board's reasons and bases for reaching this finding on eczema are set forth on pages 25-26 of its decision.  The Board explained that "[s]ervice medical records reveal no evidence of a skin disorder."  

The Board's finding was not entirely accurate as the STRs did contain evidence of treatment for symptoms involving the skin.  Specifically, the Veteran was treated in February 1985 for complaints of lesions on the head and base of his penis, which had existed for six weeks; this was assessed as questionable dermatitis versus urinary tract infection.  On follow-up during service, the conclusion was "penile irritation."  He was also treated in October 1984 for "[h]uman bite [right] forearm of 12 hours old // swollen and tender - skin broken." 

Thus, the correct facts were not considered by the Board in September 1993.  Nonetheless, it is not absolutely certain that service connection would have been granted at the outset.  The Board cited considerable post-service evidence as unfavorable evidence, including results of an October 1985 VA examination, VA treatment records from July 1988 and April 1989, and a May 1992 VA examination.  The Board also considered the Veteran's own contention that he had further treatment at VA from September 1988 to January 1989.  

It cannot be found, based on the evidence of record at that time, that the Board would have granted service connection for eczema at the outset based on this evidentiary record.  Accordingly, CUE is not established on this issue.

D.  Cerebral Arteriosclerosis

The Board's ultimate finding of fact regarding cerebral arteriosclerosis is set forth on page 7 of its decision:  [t]here is no evidence the [V]eteran has cerebral arteriosclerosis."  

The reasons and bases for this decision are set forth on page 26 of the Board's decision.  In its entirety, the Board found:

There is no evidence of this disorder in the claims folder.  The [V]eteran has made no contentions regarding this disorder other than requesting service connection in December 1990.  Thus, the claim is not well grounded.

The Veteran has not identified any evidence not considered by the Board at that time, nor is the Board able to locate contradictory information of record at that time.  Thus, it appears the correct facts were before the Board.  Therefore, CUE cannot be established on this issue.  

In conclusion, even assuming the Board erred, it is not undebatable that the claims denied by Board would have been granted had any error not been made.  As such, the motion for revision of the September 27, 1993 Board decision must be denied.


ORDER

The motion for revision of the September 27, 1993 Board decision on the basis of clear and unmistakable error is denied.



                       ____________________________________________
	STEVEN D. REISS 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



